Per Curiam.

R. C. 5717.02 provides that appeals may be taken from final determinations of the Tax Commissioner (or the Commissioner of Tax Equalization), and the *131second paragraph thereof sets forth, in pertinent part, certain provisions governing the contents of the notice' of appeal, as follows:
“* # # The notice of appeal shall set forth, or have attached thereto and incorporated therein by reference, a true copy of the notice sent by * * * commissioner to the taxpayer of the 'final determination complained of, * and shall also specify the errors therein complained of.”
A case apposite to the one at bar is Lee Jewelry Co. v. Bowers (1965), 162 Ohio St. 567. In that case the Board of Tax Appeals dismissed the taxpayer’s appeal npon a finding that a copy of the Tax Commissioner’s final determination had not been attached to the taxpayer’s notice of appeal, and this court affirmed that decision as follows:
“Compliance with the specific and mandatory provisions of Section 5717.02, Revised Code, governing the filing of a notice of appeal is essential to confer jurisdiction on the Board of Tax Appeals. American Restaurant & Lunch Co. v. Glander, Tax Commr. [1946], 147 Ohio St. 147, 70 N. E. (2d), 93.
“'The decision of the Board of Tax Appeals dismissing the appeal on the ground of failure to comply with the mandatory jurisdictional statutory requirement is not unreasonable or unlawful. Kent Provision Co., Inc., v. Peck, Tax Commr., 159 Ohio St., 84, 110 N. E. (2d), 776; David v. Peck, Tax Commr., 161 Ohio St, 80, 118 N. E. (2d), 146.”
A notice of appeal is jurisdictional, and strict compliance with the statutory provisions relating to its contents and filing must be strictly adhered to.
The decision of the Board of Tax Appeals being neither unreasonable nor unlawful is affirmed.

Decision affirmed.

Celebrezze, C. J., Herbert, W. BrowN, P. Beowk, Sweekey, Locher and Hoemes, JJ., concur.